Title: To George Washington from George Washington Parke Custis, 12 July 1798
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Annapolis [Md.] July 12th 1798

My not receiving any favour from you in answer to my last, and having received one from Doctor Steuart subsequent to that, in which he mentions but little respecting the affair (which you expressed a desire of becoming acquainted with) has given me hopes to beleive that my confession of both the circumstances of the case, and my error, has obliterated from your mind all unfavourable impressions.

Confiding in this assurance I again submit myself to your confidence and assure you that tho by imprudence urged I was by duty governed—That duty which I shall hold sacred in all my various walks of life, and let the goodness of my heart but cover the imprudence of my actions and I am contented—My peace of mind my consciousness of rectitude will allways be to me a sufficient plea for my actions and be assured Dearest Sir nothing can contribute more to both than your favour.
I have nearly finished the six books of Euclid and expect that College will adjourne in a fortnight. I can collect & forward all accounts as soon as you shall think fit to call for the same and I hope that their reasonableness will be acceptable to you.
I need not congratulate you on an appointment which was allways designed by the Creator for one so fully capable of fulfilling it. Let an admiring world again behold a Cincinnatus springing up from rural retirement to the conquests of nations and the future historian in erasing so great a name insert that of the Father of his Country. Remember me to all and beleive me Sincerely Dutifully and Affectionately Yours

Geo. W. P. Custis

